Citation Nr: 1020458	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  10-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection to a disability of the 
right hand, manifested by numbness.  

6.  Entitlement to service connection for a disability of the 
left hand, manifested by numbness.  

7.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from September 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The Veteran was afforded a Travel Board Hearing before the 
undersigned in March 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he currently experiences COPD, PTSD, 
bilateral knee and hand disorders, and a chronic low back 
disorder, and that these conditions had causal origin in 
military service. The claims require additional evidentiary 
development.  

PTSD/COPD

The Veteran states that he saw some combat action in the 
Republic of Vietnam while detailed to a Landing Ship Tank 
(LST), a type of amphibious warship.  The Veteran states that 
as a tracked vehicle repairman, he would disembark the ship 
to retrieve vehicles that had been in combat, and that those 
vehicles bore the scars of combat, including residue of human 
remains.  The Veteran states that he was fired on by enemy 
mortars while conducting one of these recovery operations.  

The Veteran did not receive any decorations or medals 
indicative of service in combat.  The Veteran also did not 
receive the Vietnam Service Medal; however, he does not 
assert that he was stationed in Vietnam, alleging only that 
he visited the near shore and beaches while operating with an 
LST.  

The Veteran's DD Form 214 indicates service as a track 
vehicle repairman, and the service personnel file also shows 
assignment to the Fleet Marine Force.  As such, the Veteran's 
allegations of serving aboard an LST near Vietnam are not 
outside of the realm of possibility.  Therefore, the Veteran 
should be asked to identify the name of the LST on which he 
served as a deployed Marine, and the approximate date of the 
coastal operations where he alleges being under fire.  
Following receipt of this, the service department should be 
contacted, and deck logs and unit histories of the ship in 
question should be added to the file.  

With regard to PTSD, the Veteran asserts having a diagnosis 
of the condition having been made recently at the Salt Lake 
City, Utah VA Medical Center.  It does not appear that such a 
diagnosis is of record currently; however, if the diagnosis 
is in a VA record that was entered after certification of the 
appeal to the Board, it would make sense that the Board does 
not have it in its possession.  As such, the RO should obtain 
any outstanding VA treatment records and associate them with 
the claims file.  

With regard to COPD, the Veteran made some assertion that his 
current condition is related to exposure to asbestos.  As the 
Veteran served as a member of the Fleet Marine Force, it is 
likely that he did, indeed, have service aboard naval 
vessels.  As naval ships contain some level of asbestos, it 
is not unreasonable to assume that the Veteran may have had 
some exposure to it.  

Given that there is a current diagnosis of COPD, and some 
potential in-service exposure to asbestos, the Board is of 
the opinion that the claim should be remanded for a 
comprehensive VA examination addressing a potential etiology 
between current COPD and this exposure.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Regarding PTSD, should 
more recent VA records indicate a diagnosis of PTSD (or any 
other psychiatric disability), and should the service 
department be able to provide corroboration of the Veteran's 
alleged stressors (after receipt of information from the 
Veteran regarding the name of the ship and the approximate 
dates of his beach landings), the Veteran should be afforded 
a VA examination to determine if there is a link between 
corroborated stressors and PTSD.  Additionally, should the 
Veteran be found not to exhibit PTSD, but rather another 
acquired psychiatric condition, the examiner should opine as 
to if that condition had causal origins in service.  Id.  

Knees/Hands/Low Back

The Veteran contends that he developed orthopedic and/or 
neurological conditions in his bilateral hands, knees, and 
low back as a result of his service as a tracked vehicle 
repairman in the Marines.   

The service treatment records do indicate some complaints of 
knee and hand pain in service.  Specifically, the Veteran had 
treatment for right hand pain in July 1973, and complained of 
a burn to the left wrist during the same month.  In October 
1973, the Veteran was seen by naval medical personnel for 
complaints of right knee swelling and strain.  There is 
nothing in the service treatment records regarding low back 
or left knee pain.  

The Veteran asserts that his duty as a tracked vehicle 
repairman was labor-intensive, and that he injured his joints 
while performing the lifting and other strenuous tasks 
associated with this type of service.  The Veteran has 
diagnoses of arthritis in the knees, degenerative disc 
disease, and has been noted to have numbness in the hands 
since May 2001.  Given that there is some treatment for 
bilateral hand/wrist issues, and for right knee pain in 
service, and that strenuous lifting is something that would 
be required as a tracked vehicle repairman, the Board is of 
the opinion that a comprehensive VA examination should be 
afforded addressing any potential relationship between 
current disorders of the knees, hands, and back, and active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In that 
regard, the Veteran is asked to provide 
any additional treatment records which 
might be in his possession, and any 
outstanding VA treatment records must be 
added to the file.  Additionally, the 
Veteran is asked to identify the name of 
the LST on which he served, as well as the 
approximate dates of that ship's alleged 
service off the coast of Vietnam.  

2.  Following receipt of the Veteran's 
response, the appropriate service 
department agency must be contacted, and 
unit history/deck logs of the LST on which 
the Veteran served should be obtained.  If 
the stressors can be corroborated, the 
Veteran is to be scheduled for a 
comprehensive psychiatric examination to 
determine if it is at least as likely as 
not that any psychiatric disability, to 
include PTSD, had causal origins in active 
service, to include as a result of the 
claimed stressors.  A detailed rationale 
should accompany any conclusions reached.  

3.  Regarding the Veteran's pulmonary 
condition, the Veteran should be afforded 
a comprehensive pulmonary examination to 
determine if it is at least as likely as 
not that any respiratory disability, to 
include COPD, had causal origins in active 
service, to include exposure to asbestos.  
Again, a detailed rationale should 
accompany any conclusions reached.  

4.  Regarding the Veteran's claimed 
orthopedic and neurological conditions in 
the hands, back, and knees, the Veteran 
should be afforded a comprehensive 
examination to determine if it is at least 
as likely as not that any disorder in the 
knees, back, and hands, to include 
arthritis and disc disease, had causal 
origins in active service, to include the 
documented treatment for right knee, left 
wrist, and right hand complaints in 
service, or, as a result of lifting 
associated with the labor intensive work 
involved in being a tracked vehicle 
mechanic.  Again, a detailed rationale 
should accompany any conclusions reached.  

5.  Following the directed development, 
conduct a de novo review of the claims for 
service connection on the merits. Should 
the claims be denied, issue an appropriate 
statement of the case to the Veteran and 
his representative and return the claim to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



